Title: From George Washington to Robert Cary & Company, 25 May 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon May 25th 1772

On the 27th Ulto I drew two Setts of Excha: on you in favour of Burwell Bassett Esqr.—the one Sett for Two hundd pounds Sterg and the other for £133.6.8 to answer in part, the purchase of Land mentioned to you in a Letter of the 16th of March which sevl Sums you will please to pay & place to Acct of Mr Custis. I am Gentn Yr Most Obedt

Go: Washington

